DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 13 and 17 recite the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
A gaming device, comprising: a player interface; a display system comprising one or more display devices; and a control system comprising one or more processors, the control system executing instructions which cause the control system to: determine a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set (method of organizing human activity); control the display system to present the base game outcome; determine that a feature game trigger condition exists when the base game outcome comprises at least a quantity of trigger symbols (mental process); control the display system to present a feature game having a first quantity of instances; and for each instance of the feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols (method of organizing human activity); control the display system to hold each displayed configurable symbol at its corresponding display symbol position for any remaining instance of the feature game; and in response to determining that the outcome for the instance includes at least two additional configurable symbols, determine a first award amount and a second award amount, the first award amount based on values of the configurable symbols held from previous instances, the second award amount based on the first award amount and one of the at least two additional configurable symbols (mental process).

13. 	A method, comprising: determining, by a controller, a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set (method of organizing human activity); presenting, via a display device, the base game outcome; determining, by the controller, that a feature game trigger condition exists when the base game outcome comprises at least a quantity of trigger symbols (mental process); presenting, via the display device, a feature game having a first quantity of instances; and for each instance of the feature game, determining an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols (method of organizing human activity); holding each displayed configurable symbol at its corresponding display symbol position for any remaining instance of the feature game; and based on determining that the outcome for the instance includes at least two additional configurable symbols, determining a first award amount and a second award amount, the first award amount based on values of the configurable symbols held from previous instances, the second award amount based on the first award amount and a first of the at least two additional configurable symbols (mental process).

17.	One or more non-transitory media having software stored thereon, the software including instructions for controlling one or more devices to perform a method, the method comprising: determining, by a controller, a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set (method of organizing human activity); presenting, via a display device, the base game outcome; determining, by the controller, that a feature game trigger condition exists when the base game outcome comprises at least a quantity of trigger symbols (mental process); presenting, via the display device, a feature game having a first quantity of instances; and for each instance of the feature game, determining an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols (method of organizing human activity); holding each displayed configurable symbol at its corresponding display symbol position for any remaining instance of the feature game; and in response to determining that the outcome for the instance includes at least two additional configurable symbols, determining a first award amount and a second award amount, the first award amount based on values of the configurable symbols held from previous instances, the second award amount based on the first award amount and a first of the at least two additional configurable symbols (mental process).

The limitations in claims 1, 13 and 17 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a player interface, a display system, a control system, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules 

Regarding dependent claims 2-12, 14-16 and 18-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:

-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olive (US 2016/0042597).
In Regards to claims 1, 13 and 17, Olive discloses 
a player interface (paragraph [0065], player interface 50); 

a display system comprising one or more display devices (paragraph [0066], display 54); and 

a control system comprising one or more processors, the control system executing instructions (paragraph [0067], game controller 60 including processor 62 which processes game play instructions) which cause the control system to: 

determine a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set (paragraph [0091], a base game is initiated at step 702 where symbols are selected and displayed); 
control the display system to present the base game outcome (paragraph [0091], a base game is initiated at step 702 where symbols are selected and displayed); 

determine that a feature game trigger condition exists when the base game outcome comprises at least a quantity of trigger symbols (paragraph [0112], a feature game is triggered when a number of the trigger symbols are displayed in the base game); 

based on feature game being triggered a Hold & Spin game is triggered); and

for each instance of the feature game: 
determine an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols (paragraph [0112] – paragraph [0115], Fig. 9A-10B, once the feature game is triggered the player initiates the feature game and an outcome is determined and displayed, included in the outcome are configurable symbols (pearls 902) and non-configurable symbols ( symbols at locations 824); 

control the display system to hold each displayed configurable symbol at its corresponding display symbol position for any remaining instance of the feature game (paragraph [0112] – paragraph [0115], pearls 902 are held in their respective positions for the feature game); and 

in response to determining that the outcome for the instance includes at least two additional configurable symbols, determine a first award amount and a second award amount, the first award amount based on values of the configurable symbols held from previous instances, the second award amount based on the first award amount and one of the at least two additional configurable symbols (paragraph [0112] – paragraph [0115], the player is provided a first award of 4,300 credits for the initial pearl symbols 902 and an additional award for pearl symbols 902 which appear after the remaining free spins numbering at least two).

In Regards to claims 2, 14 and 18, Olive discloses that which is discussed above. Olive further discloses that:
the instructions further cause the control system to, for each instance of the feature game, determine that the outcome for the instance includes one configurable symbol (paragraph [0112] – paragraph [0115], after each spin the number of configurable symbols is accumulated); 

in response to determining that the outcome for the instance includes one additional configurable symbol determine a third award amount based on values of the configurable symbols held from major indicia 1002 assigned to pearl 902 triggers a Major prize 804).

In Regards to claims 3, 15 and 19, Olive discloses that which is discussed above. Olive further discloses:
replacing the trigger symbols with configurable symbols prior to presenting the feature game (paragraph [0120], the configurable symbols may be positioned behind a door prior to the feature game); and

hold each displayed configurable symbol at its corresponding display symbol position for all instance of the feature game (paragraph [0112] – paragraph [0115], pearls 902 are held in their respective positions for the feature game).

In Regards to claim 4, Olive discloses that which is discussed above. Olive further discloses that:
each of the configurable symbols display a value corresponding to that configurable symbol (paragraph [0092], the configurable symbols comprise a component indicative of a value of a prize).

In Regards to claim 5, Olive discloses that which is discussed above. Olive further discloses that:
the one of the at least two additional configurable symbols is one of: a randomly selected configurable symbol from the at least two additional configurable symbols, or a first configurable symbol from the at least two additional configurable symbols (paragraph [0089], symbols are randomly selected).

In Regards to claims 6, 16 and 20, Olive discloses that which is discussed above. Olive further discloses that:
determining that the outcome for the instance includes at least two additional configurable symbols, further comprises in response to determining that the outcome for the instance includes at least a third additional configurable symbol, determining a third award amount based on the major indicia 1002 assigned to pearl 902 triggers a Major prize 804).

In Regards to claim 7, Olive discloses that which is discussed above. Olive further discloses that:
determining the outcome and corresponding display symbols for the instance further comprises selecting and displaying replacement symbols for non- configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols (paragraph [0014], non-configurable symbols are replaced with another symbol).

In Regards to claim 8, Olive discloses that which is discussed above. Olive further discloses that:
the feature game symbol set comprises non- configurable symbols and configurable symbols (paragraph [0091], the stored symbol set comprises configurable and non-configurable symbols).

In Regards to claim 9, Olive discloses that which is discussed above. Olive further discloses that:
the instructions further cause the control system to control the display system to initially display the configurable symbols in the feature game symbol set without showing their corresponding values (paragraph [0120], the configurable symbols may be positioned behind a door); and 

after the initial display, display their corresponding values (paragraph [0120], the configurable symbols may be revealed from behind the door to display the assigned prize).

In Regards to claim 10, Olive discloses that which is discussed above. Olive further discloses that:
the configurable symbols comprise a common component (paragraph [0092], the configurable symbols comprise a common component) and 

a variable component, the variable component associated with a value (paragraph [0092], the configurable symbols comprise a variable component indicative of a value of a prize).
In Regards to claim 11, Olive discloses that which is discussed above. Olive further discloses that:
the instructions further cause the control system to control the display system to randomly increasing values associated with the displayed configurable symbols (paragraph [0016], the value of the prize may increment for each wager).

In Regards to claim 12, Olive discloses that which is discussed above. Olive further discloses:
a credit input mechanism (paragraph [0066], a credit mechanism 52 to enable a player to input credits); and 

a payout mechanism (paragraph [0066], a credit mechanism 52 to enable a player to receive payouts), 

wherein the instructions further cause the control system to: 

establish a credit balance in response to the credit input mechanism receiving a physical item representing a monetary value (paragraph [0068], a player is credited for credits input via input mechanism 24); 

fund a wager amount funded by the credit balance and initiate play of a base game in response to input received via the player interface (paragraph [0066], player places a wager to initiate a game); and 

dispense a payout of the credit balance via the payout mechanism (paragraph [0066], a player receives a payout via credit mechanism 52).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715